FLETCHER, Chief Judge
(concurring in the result):
I concur only with the conclusion expressed by the majority that rule 34, Uniform Rules of Practice before Army Courts-Martial, was promulgated without authority.
A rule of this dimension is a necessary measure to orderly court procedure if trials are going to be conducted in an expeditious manner and with continuity. No rule of procedure is any better than the mind of the judicial officer who will exercise discretion as to its application. A practice rule is not as a military order to be obeyed without reason.
Justice and its components create a delicate balance between the rights of either the government or the accused and a need justifying summary judicial action, in this case, proceeding to trial. Justice dictates that “rights” and “speed” are not in a state of equality; “now” must always fall before a relevant motion. Timeliness is relative only where it places one of the parties at a disadvantage; this was not the case here.
Even if a rule similar to rule 34 was properly promulgated, I would reverse this case on an abuse of judicial discretion.